DETAILED ACTION
Response to Amendment
Claims 1 and 11 are amended. 
Claims 25-27 are withdrawn. 
Claims 2, 9-10, 12 and 19-21 are cancelled. 
Claims 1, 3-8, 11, 13-18 and 22-24 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11, 13-18, 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Turbide (US 2016/0084946) in view of Matsuo (US 2013/0099959).
Regarding Claim 1, Turbide teaches a method for improving range resolution in an optical detection system [Fig 4-6], the method comprising: generating a light pulse using a transmitter including directing the light pulse towards a target region [0022; 0043-45; 0051-53; 0056-61; 0068-72]; directing a representative portion  of the light pulse from an illuminator of the transmitter to a first receiver using a splitter [0022; 0043-45; 0051-61; 0068-72], and determining a first temporal profile defining a shape of the light pulse received by the first receiver [0022; 0043-45; 0051-61; 0068-72]; and using a second receiver, receiving a-scattered or reflected light from the target region [0022; 0043-45; 0051-61; 0068-72], the scattered or reflected light corresponding to transmission of the first light pulse to the target regiontime of the received scattered or reflected light [0022; 0043-45; 0051-53; 0056-61; 0068-72] …a matched filter… and determining a time of a corresponding peak at an output [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Turbide does not explicitly teach – but Matsuo does teach (the matched filter) based at least in part on the determined first temporal profile by applying a time-domain representation of the received scattered or reflected light to a matched filter and determining a time of a corresponding peak at the filter output [0020]. It would have been obvious to modify the method of Turbide to use a first temporal profile for a matched filter to reduce interference and improve signal to noise ratio.   
Regarding Claim 11, Turbide teaches an optical detection system having improved range resolution, the system [Fig 4-6] comprising: a transmitter configured to transmit a light pulse towards a target region [0022; 0043-45; 0051-53; 0056-61; 0068-72]; a first optical receiver configured to receive, using a splitter [0022; 0043-45; 0051-53; 0056-61; 0068-72], a representative portion of the  transmitted first light pulse from an illuminator the transmitter [0022; 0043-45; 0051-53; 0056-61; 0068-72]; a second optical receiver configured to receive scattered or reflected light from the target region, the scattered or reflected light corresponding to transmission of the  light pulse to  the target region [0022; 0043-45; 0051-53; 0056-61; 0068-72]; and AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.116Page 4 control circuitry configured to determine [0022; 0043-45; 0051-53; 0056-61; 0068-72] first light pulse received by the first optical receiver [0022; 0043-45; 0051-53; 0056-61; 0068-72],  a matched filter and determining a time of a corresponding peak at the filter output [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Turbide does not explicitly teach – but Matsuo does teach a first temporal profile defining a shape of the first light pulse from the received representative portion … and configured to determine an arrival time of the received scattered or reflected light (the matched filter) based at least in part on the determined first temporal profile by applying a time-domain representation of the received scattered or reflected light to a matched filter and determining a time of a corresponding peak at the filter output [0020]. It would have been obvious to modify the method of Turbide to use a first temporal profile for a matched filter to reduce interference and improve signal to noise ratio.   
Regarding Claims 3 and 13, Turbide also teaches receiving light pulses from the target region corresponding to the scattered or reflected light interacting with multiple features in the target region; and determining respective arrival times corresponding to the respective light pulses using the matched filter [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 4 and 14, Turbide also teaches receiving one or more light pulses from a first surface in the target region and a second surface in the target region, wherein light reflected from the first surface is received at a different time than light reflected from the second surface [0022; 0043-45; 0051-53; 0056-61; 0068-72]. 
Regarding Claims 5 and 15, Turbide also teaches wherein a temporal profile of light reflected from the first surface overlaps with a temporal profile of light reflected from the second surface [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 7 and 17, Turbide also teaches transmitting one or more additional light pulses towards the target region and determining a corresponding arrival time for scattered or reflected light corresponding to each of the one or more additional light pulses [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 7 and 17, Turbide also teaches in response to a change in an environmental condition, obtaining another temporal profile corresponding to received scattered or reflected light for use in establishing the matched filter [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claims 8 and 18, Turbide also teaches in response to a change in an operating condition, obtaining another  temporal profile corresponding to received scattered or reflected light for use in establishing the matched filter [0022; 0043-45; 0051-53; 0056-61; 0068-72]. Matsuo also teaches this limitation in [0020].
Regarding Claim 22, Turbide also teaches wherein the first optical receiver comprises a first photodetector; wherein the system comprises a first analog-to-digital converter coupled with the first photodetector; and wherein the first temporal profile is established base on a digital representation provided by the first analog-to-digital converter [0043-45; 0051-53; 0056-61; 0068-72], as separate receivers and ADCs are common in lidar detection systems. 
Regarding Claim 23, Turbide also teaches wherein the second optical receiver comprises a separate second photodetector; wherein the system comprises a second analog-to-digital converter coupled with the separate second photodetector [0043-45; 0051-53; 0056-61; 0068-72], as separate receivers and ADCs are common in lidar detection systems.
Regarding Claim 24, Turbide also teaches wherein the first and second photodetectors, the splitter, and the illuminator are included within an optical transceiver assembly [0043-45; 0051-53; 0056-61; 0068-72].

Response to Arguments
Applicant's arguments filed 29 March 2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
A broadest reasonable interpretation of Claims 1 and 11 are as follows. A transmitter transmits a laser pulse that is “split” into two pulse. One pulse portion arrives at a first receiver and is used as a reference pulse. Another pulse portion is reflected off a target, and received at a second receiver. A time domain matched filter is provided to determine time of flight. Turbide includes a reference signal, two receivers, and the non-reference signal is reflected off of the target region and a time of flight is determined. Cited paragraphs [0051] to [0061] (and others) teach each of these limitations, with multiple embodiments and variations. The secondary reference Matsuo teaches using a matched filter and peaks to assist in determining time of flight in [0020]. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., more detailed specifics of the transmitter, splitter, and two receivers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). All that claims 1 and 11 require are; 1 transmitter, a splitter, 2 (portions of) pulses, 2 receivers, where 1 is used as a reference, and a matched filter to determine time of flight. 
Applicant's remaining arguments amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645